Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-20 are currently pending in the instant application.

Response to Election/Restriction
Applicant's election without traverse of Group I, claims 1 and 4-7, directed to a method of manufacturing a microarray system; and the election of Species as follows: 
Species (A): wherein the ten (10) nucleotide sequences are: 42, 53, 54, 90, 92, 95, 108, 118, 142 and 143 (claim 1), in the reply filed on October 21, 2022 is acknowledged.  

Claims 2, 3 and 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 

The restriction requirement is still deemed proper and is therefore made FINAL.

The claims will be examined insofar as they read on the elected species.

Therefore, claims 1 and 4-7 are under consideration to which the following grounds of rejection are applicable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 12, 2022 have been considered. An initialed copy of the IDS accompanies this Office Action.

Priority
The present application filed June 30, 2022 is a CIP of US Patent Application 16/157,404, filed October 11, 2018 (now US Patent 11421224); which is a CON of US Patent Application 15/916,062, filed 
March 8, 2018; which is a CIP of US Patent Application 15/388,561, filed December 22, 2016; which claims the benefit of US Provisional Patent 62/271,317, field December 28, 2015.

Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed applications fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. The specific method steps recited in independent claim 1 does not have support for: 
(1)  US Provisional Patent Application 62/271,371, filed December 28, 2015 fails to provide adequate support or enablement for “SEQ ID NOS: 37-85”; “SEQ ID NOS: 86-125” and “SEQ ID NOS: 142-143”; 
(2)  US Patent Application 15/388,561, filed December 22, 2016 fails to provide adequate support or enablement for at least SEQ ID NOS: 47, 48, 59, 70, 72, 78, 95, 99, 106, 109, 142 and 143;
(3)  US Patent Application 15/916,062, filed March 8, 2018 fails to provide adequate support or enablement for at least SEQ ID NOS: 142 and 143; and
(4)  US Patent Application 16/157,404, filed October 11, 2018 fails to provide adequate support or enablement for at least SEQ ID NOS: 142 and 143.
Therefore, the priority date for the presently claimed invention is June 30, 2022, the filing date of US Patent Application 17/855,067. 
Applicants are invited to specifically indicate the location of the cited phrase pertinent to claims 1 and 4-7 of the instant application.

Claim Objections/Rejections
Specification Objection
(A)	The disclosure is objected to because of the following informalities: the Specification, filed 
June 30, 2022, does not include the status of US Patent Application No. 16/157,404 (now US Patent No. 11421224).
Appropriate correction is required.


(B)	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items (1) and (2) provide general guidance related to requirements for sequence disclosures.

(1)	37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
(2)	When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:

1.	Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because the "Sequence Listing" part of the disclosure submitted as a PDF file (37 CFR 1.821(c)(2)) or on physical sheets of paper (37 CFR 1.821(c)(3)) is not the same as the CRF of the "Sequence Listing" as required by 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii).
The Examiner has noted that: The sequence listing (text file) and PDF CRF file are not identical to the sequence listing of the CRF, wherein the CRF PDF file lists SEQ ID NOS: 1-112. Thus, SEQ ID NOS: 123-125,142 and 143 taught in the instant as-filed Specification are not listed in the sequence listing (CRF PDF and the text file) filed June 30, 2022. 

Required response - Applicant must provide:
A replacement "Sequence Listing" as described above in items 1) c) or d) in accordance with 37 CFR 1.825(b)(1)(ii) or (iii); as well as 
An amendment specifically directing its entry into the application as required by 37 CFR 1.825(b)(2)(ii);
A statement that identified the locations of any deletions, replacements or additions to the “Sequence Listing” as required by 37 CFR 1.825(b)(3);
A statement that the "Sequence Listing" added by amendment includes no new matter as required by 37 CFR 1.825(b)(5);
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(b)(4); and
A statement that the content of the previously-filed CRF is identical to the "Sequence Listing" part of the disclosure added by amendment as required by 37 CFR 1.825(b)(7), where provided under item 1) c) or d) (note that where a "Sequence Listing" part of the disclosure is provided under item 1) a) or b), the text file will also serve as the CRF, and the statement of identity is not required);
OR
A CRF as required by 37 CFR 1.821(e)(1) or 1.821(e)(2); and
A statement that the content of the CRF is identical to the "Sequence Listing" part of the disclosure previously submitted as a PDF file (37 CFR 1.821(c)(2)) or on physical sheets of paper (37 CFR 1.821(c)(3)), as required by 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii).

2.	Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). 
	The Examiner has noted that: in the instant as-filed Specification (filed 06-30-2022), SEQ ID NOS: 142 and 143 of the instant as-filed Specification (and the instant published Specification) correspond to the sequences for P. aeruginosa and S. aureus, which are both labeled as SEQ ID NO: 135. Conversely, many of the probes of Table 17 that are labeled “SEQ ID NO: 135” including the S. aureus PCR primers, negative control probe, and the hybridization probes for P. aeruginosa and S. aureus do not correspond to SEQ ID NO: 135 of the CRF (pgs. 76-77, Table 17).

Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Objection to Markush Language
Claim 4 is objected to because of the following informalities: Claim 4 recites, for example, “wherein the plastic substrate is a polyethylene terephthalate, a thermoplastic acrylic resin...or a combination thereof”, such that claim 4 improperly state the intended Markush groups, where the proper format requires use “consisting of” and of use of the conjunction “and” before the final member of the groups. The Examiner suggests amending the claim to recite, for example, “wherein the plastic substrate is selected from the group consisting of a polyethylene terephthalate, a thermoplastic acrylic resin...and a combination thereof”. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in 
public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise 
extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1 and 4-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over: 
(i)	Claims 1-5 of US Patent No. 11421224;
(ii)	Claim 1-3 of US Patent Application 15/916,062 (notice of allowance mailed 08-04-2022); and
(iii)	Claims 1-10 of US Patent No. 10501814.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims of US Patent Application 17/855,067 and the US Patents encompass a method of manufacturing a microarray system comprising contacting a plurality of oligodeoxythymidine linkers with a plurality of nucleic acid probes selected from pathogenic bacterial probes and pathogenic fungal probes comprising thymidines at the 3’ and 5’ ends, wherein evaporation of the solvent mixture creates a lattice microarray system.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1 and 4-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claim 1 is indefinite for the recitation of the term “surface moieties” in line 10. There is insufficient antecedent basis for the term “surface moieties” in the claim because claim 1, line 2 recites the term “a plurality of surface moieties”.
	Claim 1 is indefinite for the recitation of the term “the pathogenic bacteria nucleotide probes” in lines 17-18. There is insufficient antecedent basis for the term “the pathogenic bacteria nucleotide probes” in the claim because claim 1, lines 14-15 recites the term “a plurality of pathogenic bacteria nucleotide probes”.
Claim 1 is indefinite for the recitation of the term “the pathogenic fungi nucleotide probes” in lines 18-19. There is insufficient antecedent basis for the term “the pathogenic fungi nucleotide probes” in the claim because claim 1, line 16 recites the term “a plurality of pathogenic fungi nucleotide probes”.
Claim 1 is indefinite for the recitation of the term “sandwiched between two to seven thymidine nucleotides” in lines 20-21 because the pathogenic sequences of SEQ ID NOS: 37, 38, 41, 86-88, 91, 96, 101, 105, 108, 121 and 143 appear to be sandwiched between one (1) to twelve (12) thymidine nucleotides and, thus, the metes and bounds of the claim cannot be determined.
Claim 1 is indefinite for the recitation of the term “the 3’ terminus” in lines 21, 33 and 36. There is insufficient antecedent basis for the term “the 3’ terminus” in the claim because claim 1, line 11 recites “an unmodified 3’ terminus”.
Claim 1 is indefinite for the recitation of the terms “the 3’ terminus or the 5’ terminus” and “the 3’ terminus and the 5’ terminus” in lines 33 and 36 because it is unclear how crosslinking to a thymidine occurs at “the 3’ terminus” when each of the 3’ terminus is crosslinked to a surface moiety (line 26); and how crosslinking occurs when each of “the 5’ terminus” when the 5’ terminus is covalently linked to a fluorescent label as recited (lines 11-12) and, thus, the metes and bounds of the claim cannot be determined. 
	Claims 4-7 are indefinite insofar as they ultimately depend from claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	 Claims 1 and 4-7 is rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Hogan et al. (US Patent Application 20180251758, published September 6, 2018). 
Regarding claims 1 and 4-7, Hogan et al. teach a 3-dimensional lattice microarray system for DNA sequence detection and analysis, wherein the system has a plurality of bifunctional polymer linkers, on one end of which are attached nucleic acid probes where each have a sequence complementary to signature nucleotide sequences in pathogens, plants or animals; and on the other end of the bifunctional polymer linker is attached to a solid support by non-covalent or covalent means, such that each of the nucleic acid probes have terminal thymidine bases at the 5' and 3' ends that permit attachment of the probes to the bifunctional polymer linkers; as well as, a method for fabricating the microarray system by first attaching the bifunctional polymer linkers to the solid support, followed by photochemical coupling of the nucleic probes to the microarray (interpreted as contacting a plastic substrate; bifunctional thymidine linkers; a plurality of probes comprising thymidines; pathogenic fungal or pathogenic bacterial sequences; and crosslinking, claim 1) (Abstract). Hogan et al. teach that Figures 1A-1D illustrate a covalent microarray system comprising probes and bifunctional labels printed on an activated surface including unmodified nucleic acid probes, amine-funtionalized (NH) bifunctional polymer linkers, and amine-functionalized (NH) fluorescently labeled bifunctional polymer linkers in a solvent comprising water and a high boiling point water-miscible liquid, and a solid support with chemically activatable groups (X) (interpreted as a substrate; fluorescently labeled bifunctional linkers; nucleic acid probes; water; a high boiling water miscible liquid; and crosslinking as recited in claim 1, claim 1) (paragraph [0019], lines 1-9; and Figure 1A-1D). Figures 1A-1D are shown below:

    PNG
    media_image1.png
    452
    427
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    376
    412
    media_image2.png
    Greyscale

Hogan et al. teach that microarray fabrication begins with application of a mixture of the chemically activatable surface, bifunctional polymer linkers and unmodified nucleic acid probes to the surface, comprising: Step 1 of the is reaction and covalent attachment of the bifunctional linker to the activated surface (FIG. 1B), wherein the bifunctional crosslinker is oligo(dT); wherein the chemical concentration of the bi-functional linker is set to be such that less than 100% of the reactive sites on the surface form a covalent linkage to the bifunctional linker, wherein at such low density, the average distance between bi-functional linker molecules defines a spacing denoted lattice width ("LW" in FIG. 1B) (interpreted as attaching the linkers to the surface moieties of the activatable surface; interpreting less than 100% to mean that some surface moieties are not crosslinked; interpreting the bifunctional linkers as deoxythymidine linkers; and forming a lattice width, claim 1) (paragraphs [0086]; and [0088]). Hogan et al. teach that Step 2 the water in the solvent is evaporated to concentrate the DNA and bifunctional linker via evaporation of water from the solvent (FIG. 1C), wherein a mixture of water with a high boiling point water-miscible solvent such as glycerin, DMSO or propanediol was used as solvent, such that upon evaporation, the water component will evaporate but not the high boiling point solvent and, therefore, molecular reactants - DNA and bifunctional linker are progressively concentrated as the water is lost to evaporation, wherein the ratio of water to high boiling point solvent is kept between 10:1 and 100:1; and wherein controlled evaporation is crucial to the present invention since it controls the vertical spacing (Vertical Separation, "VG" in FIG. 1C) between nucleic acid probes, which is inversely related to the extent of evaporative concentration (interpreted as a water-water miscible solvent mixture with a boiling point above 100oC; glycerin, DMSO or propanediol; liquid volume ratio as a molar ratio of 10:1 to 100:1; and progressive evaporation to give a vertical separation, claims 1 and 7) (paragraphs [0087]). Hogan et al. teach Step 3, wherein the terminal Thymidine bases in the nucleic acid probes are UV crosslinked to the bifunctional linker within the evaporated surface (FIG. 1D) to form of covalent linkages to other thymidine bases in DNA or photochemical reaction with proteins and carbohydrates (interpreted vertical spacing, claim 1) (paragraph [0088]). Hogan et al. teach the bifunctional polymeric linker was a chemically modified 40 base long oligo deoxythymidine (oligo-dT) having a Cy5 fluorescent dye attached at its 5' terminus and an amino group attached at its 3' terminus, suitable for covalent linkage with a borosilicate glass solid support which had been chemically activated on its surface with epoxysilane, wherein the nucleic acid probes are comprised unmodified DNA oligonucleotides, suitable to bind to the solution state target, each oligonucleotide terminated with about 5 to 7 thymidines, to allow for photochemical crosslinking with the thymidines in the top domain of the polymeric (oligo-dT) linker (interpreted as a plurality of surface moieties; cyanine dye; 5 to 7 thymidine bases on the probes; encompassing 20 to 60 thymidine bases; substrate; and crosslinking as recited in claim 1, claims 1 and 5) (paragraph [0021]). Hogan et al. teach that the solid support may be made of any suitable material known in the art including but not limited to borosilicate glass, a thermoplastic acrylic resin such as poly(methyl-methacrylate-VSUVT (PMMA-VSUVT), a cycloolefin polymers such as ZEONOR® 1060R, metals including, but not limited to gold and platinum, plastics including, but not limited to polyethylene terephthalate, polycarbonate, nylon, ceramics including not limited to Ti02, and Indium tin oxide (ITO) and engineered carbon surfaces including, but not limited to graphene; and the solid support has a front surface and a back surface and can be activated on the front surface with suitable chemicals which include but are not limited to epoxysilane, isocyanate, succinimide, carbodiimide, aldehyde, and maleimide (interpreted as a plastic surface comprising surface moieties, claims 1, 4 and 5) (paragraph [0043]). Hogan et al. teach that the bifunctional polymer linker has a color or fluorescent label attached covalently, wherein fluorescent labels include a Cy5, a DYLIGHT™ DY647, a ALEXA FLUOR® 647, a Cy3, a DYLIGHT™ DY547, or a ALEXA FLUOR® 550 (interpreted as encompassing a cyanine fluorescent dye, claim 5) (paragraph [0045], lines 2-7). Hogan et al. teach that the molar ratio of the bifunctional polymer linker to the nucleic acid probe is greater than about 0.1 (interpreted as at least 0.1, claim 6) (pg. 50, col 1, claim 22). Hogan et al. teach that amplicons are hybridized on a 3-dimensional lattice microarray system having a plurality of nucleic acid probes specific to sequence determinants in pathogen DNA or plant DNA including bacterial nucleic acid probes having sequences shown in SEQ ID NOS: 37-85, fungal nucleic acid probes having sequences shown in SEQ ID NOS: 86-125; and plant nucleic acid probes having sequences shown in SEQ ID NOS: 126-128 (interpreted as encompassing a plurality of nucleic acid probes having instant SEQ ID NOS: 37-125 including elected species, claim 1) (paragraph [00785], lines 40-47).
Hogan et al. meet all the limitations of the claims and, therefore, anticipates the claimed invention.

Conclusion
Claims 1 and 4-7 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Amy M Bunker/
Primary Examiner, Art Unit 1675